Title: To George Washington from John David Woelpper, 31 July 1781
From: Woelpper, John David
To: Washington, George


                  
                     
                     May it please Your ExcellencyPhiladelphia  July 31st 1781
                  
                  Your Excellency I hope will excuse my freedom, and permit me to lay before You my Grievances, and the Injuries I suffered from Colo. Lewis Nicola for some years past, which forces me now appeal to Your Excellency for redress.
                  Whereas the said Colo. Nicola no doubt has made his appearance before Your Excellency, prior to this, and has in his usual manner tried to insinuate himself by Your Excellency in order to extenuate his crimes I charged him with in Philada and to prevent the just efficacy of them—and whereas I believe that General Sinclair has sent on my Articles of charges against the said Colo. Nicola, which I can assure Your Excellency I can support at least the most & that the most essential ones: and I can assure Your Excellency likewise, that I have never suffered myself to stain my Character in the least, let Col. Nicola insinuate and say of me what he pleases being well assured he can not support one blemish in my Conduct: for an honest man I will with the grace of God abide to the end of my days—Therefore I must beg Your Excellency will suspend the giving Credit any accusation from said Col. Nicola against me, until GWn I can speak and answer for myself.
                  Your Excellency may clearly see how inveterate an Enemy Col. Nicola is to my Person & welfare; when I have asserted to You, that he has deprived me of my Company in the Year 1778 without any reason, he was then obliged by the Honble Board of war to restore it to me again—notwithstandg he attempted & did the same over again the 3d of July last, upon this I made my Complaint to the Board of War.  they made me for answer they could do nothing in it—afterwards I waited on General St Clair and begged of him to put Colo. Nicola in arrest and give me my Company again—finding myself thus distressed & divested from being an Officer tho’ I desired Col. Nicolas to arrest and try me before a Court martial if faulty or had neglected my duty; in short in all the multiplicity of applications and appeals I could obtain neither answer nor redress.
                  For the present I will not trouble Your Excellency with a detail of the charges I lay to Colo. Nicola, but only sollicit Your Excellency if You see fit to favour me with the charge of my Company again for the Present, and I do assure Your Excellency that I will endeavour to the best in my Power to perform my duty in that station as well as ever—whereby I beg leave, to subscribe myself to be Your Excellencys Most thankful Most dutiful & Obedient servant.
                  
                     D: Woelpper Capt.
                  
               